IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 128 EM 2019
                                        :
                       Respondent       :
                                        :
                                        :
              v.                        :
                                        :
                                        :
James Malone a.k.a. Robert Duncan,      :
                                        :
                       Petitioner       :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the “Emergency King’s Bench

Petition” is DENIED.